DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the front and rear tab fasteners angle holster as claimed. In applicant’s specification it appears that (23, 24) are the fasteners as claimed. However, in Fig. 1 of applicant’s specifications the fasteners are level such that the front of the holster is level with the rear of the holster. For examination purposes, the gun need only be angled but the fasteners, and front and rear of the holster, can be level.   
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what applicant deems to be about 1-3 inches for the bottom opening.  
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the front and rear tab fasteners angle holster as claimed. In applicant’s specification it appears that (23, 24) are the fasteners as claimed. However, in Fig. 1 of applicant’s specifications the fasteners are level such that the front of the holster is level with the rear of the holster. For examination purposes, the gun must be angled but the fasteners can be level.   

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “front tab fastener and rear tab fastener [] configured to hold the front of the holster in a higher position than the rear tab fastener holds the rear of the holster such that the holster may be affixed to a user in an angled position and a handgun in the holster may remain in substantially the same position within the holster when a user bends” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Slinkard (US 9,267,760) in view of Baruch (US 5,215,238) and Keepers (US 9,222,750).
Regarding claim 1, Slinkard discloses a holster for concealing a laser-sighted handgun comprising: a closed front tab (Fig. 4, at 20); a closed rear tab (Fig. 4, at 34); a pouch (Fig. 2) for storing a handgun between said closed front tab and closed rear tab; wherein the pouch comprises a top opening (Fig. 6) for receiving a handgun barrel; wherein the front tab comprises a front tab fastener (24) configured to be attached to a user; wherein the rear tab comprises a rear tab fastener (22) configured to be attached to a user; and wherein the front tab fastener can be nearer the top of the holster than the rear tab fastener. See Figs. 1-6. Slinkard does not disclose a bottom opening as claimed.  
Baruch, which is drawn to a holster, discloses a first bottom opening (Fig. 4, left side 174) adjacent a closed rear tab, and a second bottom opening (right side 174) adjacent a closed front tab. See Fig. 4 and col. 4, ll. 14-19. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have an opening, as disclosed by Baruch, on the holster of Slinkard in order to allow unwanted debris to fall from the holster while preventing a handgun from slipping through the holster. 
Keepers, which is also drawn to a holster, discloses the holster made from two pieces of material (Fig. 1), one of the two pieces having an extension, and the extension is folded to an opposing piece forming a bottom, a first bottom opening, and a second bottom opening. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use two pieces of material and fold one onto the other, as disclosed by Keepers, in order to facilitate manufacture while allowing for an opened bottom portion. 
Finally, in regards to claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bottom opening adjacent the front tab be from about 1.0 to about 3 inches in length when the pouch is laid flat without a weapon, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.
Regarding claim 2, the bottom opening adjacent the rear tab is larger than the bottom opening adjacent the front tab. See Baruch, Fig. 4. 
Regarding claim 3, the bottom opening adjacent the rear tab can be configured to receive a laser sight mounted to a barrel of a handgun.  
Regarding claim 4, the front tab fastener is a clip configured to be attached to a belt of the user. See Fig. 1. 
Regarding claim 5, the rear tab fastener is a clip configured to be attached to a belt of the user. See Fig. 1. 
Regarding claim 6, the pouch extends upwardly above the closed front tab. See Fig. 3. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pouch extend as claimed, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 7, the pouch extends upwardly above the closed rear tab. See Fig. 3. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pouch extend as claimed, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 8, the pouch extends upwardly above the closed rear tab and closed front tab and wherein the holster is configured such that a handgun remains in substantially the same position and substantially concealed when a user bends forward. See Figs. 1-6. 
Regarding claim 9, the closed front tab, the closed rear tab, and the pouch are configured such that the holster conforms to a user's body. See Figs. 1-6 and col. 3, ll. 18-20. 
Regarding claim 10, the closed front tab; the closed rear tab; and the pouch are configured such that they curve in the same direction. See Figs. 1-6.
Regarding claims 11-13 and 20, Slinkard, as modified above, discloses the claimed invention except for using leather. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use leather in order to have a flexible yet strong holster, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Regarding claims 14-18, Slinkard, as modified above, discloses the claimed invention except for the dimensions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the dimensions as claimed, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. See Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 19, an interior of the pouch comprises a surface to facilitate rapid removal of a laser-sighted handgun. See Figs. 1-6 and col. 3, ll. 18-25.
Regarding claim 21, Slinkard discloses the front tab fastener (24) and rear tab fastener (22) capable of being are configured to hold the front of the holster in a higher position than the rear tab fastener holds the rear of the holster such that the holster may be affixed to a user in an angled position and a handgun in the holster may remain in substantially the same position within the holster when a user bends. See Figs. 1-4. 
  
 
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734